NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VERONICA LUCATERO-BALDOVINO,                    No.    12-73679

                Petitioner,                     Agency No. A088-719-218

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Veronica Lucatero-Baldovino, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      In her opening brief, Lucatero-Baldovino waives any challenge to the

agency’s determination regarding her removability. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived).

      The agency did not err in finding that Lucatero-Baldovino failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular social

group, “[t]he applicant must ‘establish that the group is (1) composed of members

who share a common immutable characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question.’” (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v. Barr, 926 F.3d 1053,

1059-60 (9th Cir. 2019) (finding that individuals returning to Mexico from the

United States who are believed to be wealthy does not constitute a particular social

                                          2                                   12-73679
group).

       Substantial evidence supports the agency’s determination that Lucatero-

Baldovino failed to establish a well-founded fear of future persecution on account

of her family membership. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (possibility of future persecution “too speculative”). Thus, Lucatero-

Baldovino’s asylum claim fails.

       In this case, because Lucatero-Baldovino failed to establish eligibility for

asylum, she failed to establish eligibility for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       Substantial evidence also supports the agency’s denial of CAT relief because

Lucatero-Baldovino failed to show it is more likely than not she would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       The record does not support Lucatero-Baldovino’s contentions that the

agency failed to consider evidence, ignored arguments, or otherwise erred in its

analysis of her claims. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (agency need not write an exegesis on every contention); Fernandez v.

                                          3                                    12-73679
Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not overcome the

presumption that the BIA reviewed the record).

      PETITION FOR REVIEW DENIED.




                                        4                                  12-73679